People v Francois (2022 NY Slip Op 00754)





People v Francois


2022 NY Slip Op 00754


Decided on February 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


32 KA 18-01099

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSTEPHEN FRANCOIS, JR., DEFENDANT-APPELLANT. 


LELAND D. MCCORMAC, III, INTERIM PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF COUNSEL), FOR DEFENDANT-APPELLANT.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Robert Bauer, J.), rendered December 18, 2017. The judgment convicted defendant, upon a plea of guilty, of attempted murder in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]). Defendant's challenges to the voluntariness of his guilty plea are without merit (see People v Ashley, 71 AD3d 1286, 1287 [3d Dept 2010], affd 16 NY3d 725 [2011]; People v Miller, 126 AD3d 1233, 1234-1235 [3d Dept 2015], lv denied 25 NY3d 1168 [2015]; People v Davis, 37 AD3d 1179, 1180 [4th Dept 2007], lv denied 8 NY3d 983 [2007]). Moreover, although the People correctly concede that defendant did not validly waive his right to appeal (see People v Thomas, 34 NY3d 545, 565-566 [2019], cert denied — US &mdash, 140 S Ct 2634 [2020]), we conclude that the sentence is not unduly harsh or severe.
Entered: February 4, 2022
Ann Dillon Flynn
Clerk of the Court